Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
This instant application No. 16/299414 has claims 1-16 pending.

Priority / Filing Date
This application is a continuation of US application 13/667217 (Issued patent US 10248957), which claimed priority from U.S. provisional application No. 61/554,565. The priority filing date of this application is November 2 2011.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated September 3, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

4.	Claims 1-16 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-16 of U.S. Patent No. 10248957. Although the claims at issue are not identical, they are not patent ably distinct from each other because the claims of the ‘957 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
i) 	As per claim 1, it is unclear what "ratio of indicators" as  referred in the claim stands for. What are “the indicators”? How the indicators and their ratio are related to the agent and/or agent awareness and how the ratio is being “tracked” ? Also how “the triggering event” for an agent is being utilized or connected in modeling the agent awareness. Finally what is “a factor” and how it is being used in modeling the agent awareness. Without these connections and/or elaboration of the claimed limitations, the claim appear to be instantiations of  some disjoined limitations and overall meaning of the claim is indefinite and unclear.  Appropriate correction is required.
Depended claims 2-12 are rejected based on their dependency on rejected claim 1.

ii) 	As per claims 8 and 13, it is not clear from the citation, the use and purpose of the ‘stimulus’ its connection to the agent's assigned attributes. Also,  it is not clear the purpose and usage of  “the reaction of each agent” in the context of agent-based simulation and  without the explicit recitations and connections of the above, the overall meaning of the claim is indefinite and unclear.  Appropriate correction is required.

iii) As per claim 14, it is deemed indefinite for the same reasoning as mentioned in the indefinite analysis of claim 1.
Depended claims 15-16 are rejected based on their dependency on rejected claim 13 and 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claim 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claim 1: 
Step 1: Statutory basis Yes -: Process: Series of steps; 
Step 2A Prong 1: Yes - Groupings of Abstract idea (Judicial Exception).
The claim recites abstract idea (Judicial Exception) because the following limitations of claim 1 recites observation/evaluation that could be performed in human mind and therefore falls into the Mental process grouping of the Step 2A Prong 1 abstract idea groupings as below:
tracking a ratio of indicators for each agent (Mental process: observation/evaluation of data- claim doesnot say how it is being tracked);
varying the ratio of indicators for an agent upon the occurrence of a triggering event for that agent (Mental process: observation/evaluation of data- claim doesnot say what a triggering event is and how the varying is being performed);
using the ratio as a factor to model the agent's awareness (Mental process: observation/evaluation of data- claim doesnot say how the ratio is being used); 

Step 2A Prong 2: No - Integrates Judicial Exception into practical application.
 The judicial exception is not integrated into a practical application. Claim 1 do not recite any additional limitation that can be considered as integrating the judicial exception into practical application
 	
Step 2B: No:  Significantly more.
 The claim do not provide an inventive concept, i.e., the claim do not recite any additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
The claim is not eligible under 2019 PEG.

Claim 13: 
Step 1: Statutory basis Yes -: Process: Series of steps; 
Step 2A Prong 1: Yes - Groupings of Abstract idea (Judicial Exception).
The claim recites abstract idea (Judicial Exception) because the following limitations of claim 1 recites observation/evaluation that could be performed in human mind and therefore falls into the Mental process grouping of the Step 2A Prong 1 abstract idea groupings as below:
defining a plurality of agents(Mental process: observation/evaluation of data)
assigning a plurality of attributes to each agent, wherein one of the attributes is a non-binary awareness attribute that models the agent's awareness of a particular item that is available for purchase (Mental process: observation/evaluation of data- assigning plurality of attributes to an agent is a task that could be done mentally or using just using simple paper and pen);
introducing each agent to a stimulus such that agent reacts to the stimulus at least partially based upon the agent's assigned attributes (Mental process: observation/evaluation of data- claim doesnot say what a stimulus is and how it is related to the assigned attributes of an agent- without these details the limitation enumerates an observation which can be performed mentally or just using simple pen and paper.  event is and how the varying is being performed);
determining or recording the reaction of each agent (Mental process: observation/evaluation of data- claim doesnot say how it is being determined or recorded-could be done mentally and/or using simple pen and paper); 

Step 2A Prong 2: No - Integrates Judicial Exception into practical application.
 The judicial exception is not integrated into a practical application. Claim 13 do not recite any additional limitation that can be considered as integrating the judicial exception into practical application
 	
Step 2B: No:  Significantly more.
 The claim do not provide an inventive concept, i.e., the claim do not recite any additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim.
The claim is not eligible under 2019 PEG.

Dependent Claims 2-6, 8-10, 12 depends on Claim 1 and Claims 14-16 depends on Claim 13 respectively and the limitations represented by these claims (e.g. types of triggering events, indicators, adjusting  purchase probability of the agent, defining a plurality of agents, predicting consumer responses etc.) are defining what is in the models or how things were derived, or data collected and falls into 
Dependent Claim 7 utilizes the Polya Urn method to deploy the model but this is a well-understood, routine, and conventional activity and should be nothing more than applying it and not a practical application or significantly more.
Dependent Claim 11 recites a processor to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claims 1-16 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	Claims 1-6, 8-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zimmerman et al. hereafter Zimmerman (Pub. No.: US 201 01020S034 A1).

Regarding Claim 1, Zimmerman discloses a method for modeling agent awareness in an agent based model (Zimmerman: [0015], [0021], [0028]: simulated shopping behaviors), the method comprising the steps of:
 tracking a ratio of indicators for each agent (Zimmerman: [0015], [0017], [0022], [0028]: the awareness manager tracks an awareness value for each product for each of the agents-Note that the values for the parameters of interest, which may include, but not limited to product attributes, restage attributes, and price-these are construed as ratio of indicators because adjusting one or more attributes of a selected product during the one or more simulations allows the sales forecaster to gain further insight related to the consumer adoption process); 
varying the ratio of indicators for an agent upon the occurrence of a triggering event for that agent (Zimmerman: [0017], [0021], [0028], [0039]: Note one or more specific attributes of one or more selected products within any product set may further be adjusted during one or more simulations by the example simulation framework manager-Note that the purchase simulation conditions or shopping rules for agents can be construed as the triggering event for the agent); and 
using the ratio as a factor to model the agent's awareness (Zimmerman: [0017], [0022], [0023], [0025], [0028]: agent based model (ABM) –Note the assignment of  an awareness state for each agent in the consumer purchase simulation-Also Note the value of product attributes in assigning the awareness state).  

Regarding Claim 2, Zimmerman further discloses the method of claim 1 wherein the triggering event is an advertising event, or a purchasing event, or a distribution event (Zimmerman: [0021], [0035]: advertising activity, different distribution condition, purchase simulation conditions).  

Regarding Claim 3, Zimmerman further discloses the method of claim 1 wherein the triggering event is the passage of time (Zimmerman: [0021], [0022]: simulated shopping behaviors, such as agents that shop three times in a given time period versus agents that shop seven times within the given time period.).  

Regarding Claim 4, Zimmerman further discloses the method of claim 1 wherein the ratio of indicators for each agent relates to at least two types of indicators (Zimmerman: [0028]: select any number of attributes believed to be relevant to the product), and wherein the method tracks the number of each of said at least two types of indicators associated with each agent (Zimmerman: [0022], [0028]: the awareness manager tracks an awareness value for each product for each of the agents), and wherein each triggering event for an agent causes a predetermined number of at least one type of indicators to be removed from, or added to, the number of that type of indicators associated with the associated agent (Zimmerman: [0021], [0028],[0039]: simulation framework manager may augment one or more attributes of the products available to the agents during the simulation(s) to identify one or more emergent patterns).  

Regarding Claim 5, Zimmerman further discloses the method of claim 1 wherein the varying step is repeated for each of the plurality of agents until beta distribution of ratio of indicators is reached across the agents (Zimmerman: [0019], [0033]: the estimated utilities may be projected to a larger audience in a manner that comports with statistical confidence-Note a best fit may be estimated via execution of the hierarchical Bayes estimation technique).  

Regarding Claim 6, Zimmerman further discloses the method of claim 1 wherein the using step includes utilizing the ratio to adjust a purchase probability of the agent (Zimmerman: [0013], [0014], [0027]: a relative probability calculator to calculate a choice probability value for the restage product and the original product based on the calculated utility values associated with the respondent awareness state).  

Regarding Claim 8, Zimmerman discloses the method of claim 1 further including the steps of defining a plurality of agents (Zimmerman: [0013], [0015], [0022], [0023], [0029]: a larger universe of agents for use in an agent-based model), assigning a plurality of attributes to each agent (Zimmerman: [0013], [0015], [0022], [0023], [0029]: each agent is associated with at least one set of utility values i.e. attributes) wherein one of the attributes is initial awareness (Zimmerman: [0013], [0022], [0023]: pre-use awareness state), the method further including running a simulation in which each agent is introduced to a stimuli and determining the reaction of each agent to the stimuli (Zimmerman: [0017], [0021] -[0023], [0027], [0029], [0040]: Any number of agent utility values and/or simulated shopping behaviors may be applied to each of the agents in the set of agents participating in the purchase simulation to, in part, identify attributes that cause and/or otherwise affect one or more purchasing behaviors).  

Regarding Claim 9, Zimmerman further discloses the method of claim 8 wherein the running a simulation step is an agent-based simulation which predicts consumer responses to (Zimmerman: [0012], [0021], [0023] : agent may be associated with a state of pre-use-aware if that agent has not used the product, but is aware of it via, for example, advertising, promotions, store-shelf presence, etc:. ). 

Regarding Claim 10, Zimmerman further discloses the method of claim 8 wherein the awareness attribute models the agent's awareness of a particular item that is available for purchase (Zimmerman: [0012], [0020], [0027]: identify which attributes should be included in the restage product at the time it is released in the market for purchase).  

Regarding Claim 11, Zimmerman further discloses the method of claim 1 wherein the method is implemented on a processor which carries out the tracking, varying and using steps. (Zimmerman: [0014], [0030]: the example awareness manager 208, and/or the example relative probability calculator 210 may be implemented by one or more circuit(s), programmable processor (s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)), etc.).

Regarding Claim 12, Zimmerman further discloses the method of claim 1 wherein the agent's awareness takes the form of an awareness frequency ratio representing the percentage of stimuli or other cues which the agent encounters which cause the agent to think about a given brand (Zimmerman: [0012], [0022], [0023], [0025], [0027], [0029], [0035]: the consumer may simply be accustomed to a particular brand and/or trademark).

Regarding Claim 13, Zimmerman discloses a method for running an agent-based simulation (Zimmerman: [0015], [0021], [0028]: simulated shopping behaviors) comprising:
defining a plurality of agents (Zimmerman: [0013], [0015], [0022], [0023], [0029]: a larger universe of agents for use in an agent-based model);
assigning a plurality of attributes to each agent (Zimmerman: (0013], [0015], [0022], [0023], [0029]: each agent is associated with at least one set of utility values i.e. attributes), wherein one of the attributes is a non-binary awareness attribute that models the agent's awareness of a particular item that is available for purchase (Zimmerman: [0012], [0022], [0023], [0025]: identify which attributes should be included in the restage product at the time it is released in the market for purchase);
introducing each agent to a stimulus such that agent reacts to the stimulus at least partially based upon the agent's assigned attributes (Zimmerman: [0022], [0023], [0025], [0029], [0039], [0040]: Any number of agent utility values and/or simulated shopping behaviors may be applied to each of the agents in the set of agents participating in the purchase simulation to, in part, identify attributes that cause and/or otherwise affect one or more purchasing behaviors); and
determining or recording the reaction of each agent (Zimmerman: [0027], [0028]: simulation framework manager to simulate and model actions and interactions of the agents and observe the results of the virtual shopping trips that have occurred).

Regarding Claim 14, Zimmerman further discloses the method of claim 13 wherein the awareness attribute is determined by tracking a ratio of indicators for each agent and varying the ratio of indicators for an agent upon the occurrence of a triggering event for that agent (Zimmerman: [0017], [0021], [0022], [0028], [0039]: Note one or more specific attributes of one or more selected products within any product set may further be adjusted during one or more simulations by the example simulation framework manager-Note that the purchase simulation conditions or shopping rules for agents can be construed as the triggering event for the agent).

Regarding Claim 15, Zimmerman further discloses the method of claim 14 wherein the triggering event is an advertising event, or a purchasing event, or a distribution event, or the passage of time (Zimmerman:  [0021], [0022], [0035]: advertising activity, different distribution condition, purchase simulation conditions; simulated shopping behaviors, such as agents that shop three times in a given time period versus agents that shop seven times within the given time period).

Regarding Claim 16, Zimmerman further discloses the method of claim 13 wherein the awareness attribute relates to awareness of a particular brand, and is an unbounded variable that is related to the number of mental associations the agent has with the brand (Zimmerman: [0012], [0022], [0023), [0025], [0027], [0029], [0035]: the consumer may simply be accustomed to a particular brand and/or trademark).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

8.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmerman et al. hereafter Zimmerman (Pub. No.: US 201 01020S034 A1), in view of Namatame et al. hereafter Namatame ('Agent-based Modeling for the Study of Diffusion Dynamics', SpringSim '09 Proceedings of the Spring Simulation Multi-conference, 2009).

Regarding Claim 7, Zimmerman doesnot explicitly disclose that the maintaining and varying steps are used to model agent awareness utilizing the Polya Urn method.
Namatame discloses an agent-based model including maintaining and varying steps are used to model agent awareness utilizing the Polya Urn method (Namatame: page. 8  paragraph 3:  Rational Decision Model based pure social influence; the sequential diffusion process looks like the well-known the Polya's urn process).
It would have been obvious to a person of ordinary skill in the arts at the time of the applicant’s invention to modify the teachings of Zimmerman by incorporating the maintaining and varying steps are used to model agent awareness utilizing the Polya Urn method as taught by Namatame for factoring in the randomness of an agent's awareness value when calculating the probability of a purchase.
	
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Narzisiet al. (Pub. No.: US 2008/0215512 A1) relates to methods, systems and computer-accessible media for optimizing systems of interacting boundedly rational agents with 
Eric Bonabeau (Agent-based modeling: Methods and techniques for simulating human systems, The National Academy of Sciences, 2002, pp 1-15) teaches agent-based modeling and its real-world applications: flow simulation, organizational simulation, market simulation, and diffusion simulation. For each category, one or several business applications are described and analyzed.
Garcia et al. (Validating agent-based marketing models through conjoint analysis, Journal of Business Research 60 (2007) 848 - 857) conceptually presents how conjoint analyses can be used to instantiate and calibrate an agent-based marketing model by using conjoint partworths and model calibration using the conjoint first-choice rule.
Midgley et al. (The Building and Assurance of Agent-Based Models: An Example and Challenge to the Field, Marketing Science conference, 2004, pp 1-29) discussed and address challenges for the agent-based models field by proposing a method based on the Genetic Algorithm to address these challenges.
Said et al. (Agent-based Interaction Analysis of Consumer Behavior, Marketing Science conference, ACM, 2002, pp 184-190) discussed creating a virtual consumer population that can be used for simulating the effects of marketing strategies in a competing market context. The paper proposes a consumer behavioral model based on a set of behavioral primitives such as imitation, conditioning and innovativeness, which are founded on the new concept of behavioral attitude.


10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127